Citation Nr: 1760908	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  01-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder, claimed as anxiety, posttraumatic stress disorder (PTSD), mood disorder and depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at an August 2002 Travel Board hearing.  A copy of the hearing transcript is of record.

The Board reopened and remanded the claim in June 2003.  It was again remanded in November 2003.  By a decision of December 2005, the Board denied the Veteran's claim.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court granted a Joint Motion to Remand this appeal to the Board, pursuant to 38 U.S.C. § 7252(a) (West 2015).

The Board remanded the claim again in September 2007, May 2014 and April 2016 for further development.  In March 2017, the Board denied the claim again.  

With respect to the Veteran's service connection claim for a nervous disorder, claimed as PTSD and anxiety, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition to a diagnosis of PTSD and anxiety, the record notes that the Veteran has also been diagnosed with a mood disorder, and depression.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to a nervous disorder, claimed as anxiety and PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  


Motion to Vacate

In September 2016, the Veteran's attorney indicated in a signed statement, that the Veteran had no other information or evidence to submit, and requested that the case be returned to the Board for further appellate consideration as soon as possible.  See September 2016 SSOC Notice Response.  In a January 2017 statement, the Board notified the Veteran that he had 90 days from the date of the letter or until the Board issued a decision in his appeal (whichever came first) to submit additional argument or evidence in his appeal.  The letter also stated that any submission had to be sent directly to the Board, in accordance with 38 C.F.R. § 20.1304, at the following address: P.O. Box 27063, Washington, DC 20038.

In February 2017, the Veteran's attorney submitted additional medical evidence pertinent to the appeal.  However, the evidence was mailed to the following address: Board of Veterans' Appeal 810 Vermont Avenue, N.W. Washington, DC 20420, and received on February 1, 2017.  The Board subsequently issued a decision in the appeal on March 1, 2017, before the newly submitted evidence was received, denying the Veteran's claim.  

Thereafter, in June 2017, the Veteran's attorney filed a motion to vacate the March 2017 Board decision, arguing that the Board failed to consider the additional medical evidence submitted in February 2017, as well as private medical evidence submitted in August 2011, specifically a July 2011 report from Dr. W.B., MD, which was submitted in August 2011, all of which is potentially favorable and relevant to the Veteran's claim.  The Board finds that as the additional medical evidence submitted in February 2017 was not sent to the correct address, and not received by the Board prior to its March 2017 decision, the Board did not err in not considering this evidence before issuing the March 2017 decision.  However, the Board agrees that the medical evidence submitted in August 2011, which is relevant and potentially favorable to the Veteran's claim, was not considered by the Board in the March 2017 decision.

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904.

Therefore, in the interest of due process, the motion to vacate is granted, and the March 2017 Board decision that denied service connection for any acquired psychiatric disorder, claimed as anxiety, posttraumatic stress disorder (PTSD), mood disorder and depression is hereby vacated.  The Board will reconsider the claim as if the March 2017 decision had never been issued.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.904 (2017). 

Additional Evidence 

In the June 2017 motion to vacate, the Veteran's attorney also requested that the Board "issue a new decision that includes consideration of the medical reports of Dr. W.B., MD and Dr. A.I., MD.  This demonstrates a waiver of initial review of the additional evidence and arguments by the agency of original jurisdiction (AOJ).  Therefore, the Board may properly consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (c) (2017).


FINDING OF FACT

The Veteran's major depressive disorder is etiologically related to the service-connected left shoulder disability.


CONCLUSION OF LAW

The Veteran's major depressive disorder was caused or aggravated by a service-connected disability. 38 U.S.C.A. Â§Â§ 1110 , 5107 (West 2014); 38 C.F.R. Â§Â§ 3.102 , 3.159, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2017). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for major depressive disorder.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2015); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran asserts that he has a currently diagnosed psychiatric disorder, related to his active military service or secondary to his service-connected duodenal ulcer with hiatal hernia.

Service treatment records, including an October 1977 examination that the Veteran underwent for release from active duty, are negative for any findings attributed to a nervous disorder or any other psychiatric disability.  The Veteran confirms through his hearing testimony from July 1979 that no one ever mentioned his nerves while undergoing treatment in service and he never saw a psychiatrist while in service.  (RO Transcript (T.) at p. 8.)  However, just ten months after separation from service, the Veteran claimed to have a nervous condition, which culminated in his first diagnosis of anxiety neurosis at a VA compensation examination in January 1979.  

Medical evidence of record conflicts over whether the symptoms of a psychiatric disorder existed in service, and whether his currently diagnosed psychiatric disorders are directly related to service.  

M.G.F., D.O., in a March 2000 opinion notes that there is a well-known correlation between a person's anxiety level and frequency and severity of exacerbations of irritable bowel syndrome.  He opined that "within a reasonable degree of medical certainty, [the Veteran's gastrointestinal (GI) complaints...caused his chronic anxiety."  See March 2000 statement from M.G.F., DO.  In a January 2001 medical opinion, M.G.F., DO asserts that, within a reasonable degree of medical certainty, a chronic anxiety disorder did begin in service.  He also asserts, within a reasonable degree of medical certainty that PTSD, if present, began in service.  The Board finds Dr. F's statements are entitled to very little probative weight.  In this regard, the Board notes that Dr. F. could only attest to treating the Veteran since the early 1990's.  As the Veteran's Travel Board testimony indicated, his access to medical records prior to his treatment of the Veteran was nonexistent, i.e. he only reviewed the Veteran's "biography" and rating decisions dated after 2001.  (Board Transcript (B.T.) at pp. 17-18).  

The October 2004 VA examiner confirmed a probable diagnosis of panic disorder without agoraphobia.  This diagnosis first emerged as a result of a compensation examination in May 1992 and was repeated in June 1995.  The October 2004 VA examiner, who reviewed the Veteran's entire claims file, concluded that there was no evidence that the Veteran reported anxiety-related symptoms during service and his first post-service examination indicated only mild adjustment-related problems.  Consequently, his diagnosis of a probable panic disorder also included the opinion that it is unrelated to service.  

The August 2010 VA examiner, who also reviewed the Veteran's entire claims file, opined that there was no evidence to link the Veteran's current symptoms to his military service.  The examiner also concluded that the Veteran did not meet the criteria for PTSD.  He diagnosed depressive disorder, NOS (unrelated to military service).  

In a July 2011 report, private psychiatrist, W.B., MD recounted the Veteran's reports of traumatic events during active duty in the Marine Corps at Paris Island, including witnessing very harsh treatment involving soldiers.  The Veteran reported that it was at that time that his anxiety began to emerge and intensify and led to his decision not to re-enlist in the Marine Corps, but rather to take an honorable discharge.  Dr. W.B. determined that the Veteran demonstrated symptoms of generalized anxiety and also a mood disorder, NOS, as well as symptoms of intrusive past recollections suggesting post-traumatic syndrome and evidence of clinical depression.  Dr. W.B. opined that the events described by the Veteran and his subsequent development of intense anxiety states that affected him for many years appear to have their origin in the events he encountered while in the Marine Corps.  As there is no indication that Dr. W.B. reviewed the Veteran's entire claims file prior to rendering his opinion, the Board also finds that this opinion lacks probative value.  

The January 2014 VA examiner concluded that the Veteran did not have PTSD or an anxiety disorder and therefore, opined that any psychiatric disorder was not related to his military service.  The Board finds that as the January 2014 examiner did not give an opinion on whether any diagnosis of anxiety made during the appeal period was related to service, the opinion is incomplete and therefore, inadequate for evaluation purposes.  

In a September 2015 addendum to the January 2014 VA examination, the examiner opined that the Veteran did not have a psychiatric disability related to service.  The examiner's opinion was in part, based on his finding that the Veteran did not seek or receive any mental health treatment until 1990.  The Board notes that as stated above, the Veteran's first reports of psychiatric symptoms and first diagnosis of a psychiatric disorder was made during a January 1979 VA examination.  Therefore, the September 2015 examiner's opinion is based on an inaccurate factual premise and is therefore, inadequate for evaluation purposes.

Private psychiatrist, A.I., MD also noted the Veteran's reports during the appeal period of in-service psychiatric symptoms in service, such as nervousness and anxiety, including his reports during the January 1979 and May 1992 VA examinations.  Dr. A.I. opined that the Veteran's mental disorders were caused or aggravated by his experience in service.  See December 2016 report from A.I., MD.  The Board finds that although Dr. A.I. concluded that the Veteran had psychiatric symptoms in service and afterwards, and that he did not give a clear rationale for his conclusion that the Veteran's mental disorders were directly related to his active military service.  

The Veteran also contends that his current psychiatric disability is secondary to his service-connected GI disability.  As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With respect to Wallin element (1), the record shows that the Veteran has been diagnosed with psychiatric diagnoses, to include panic disorder, depression, and anxiety disorder.  As to Wallin element (2), service connection has been established for duodenal ulcer with hiatal hernia.  It is claimed that the Veteran's service-connected duodenal ulcer with hiatal hernia are the cause (aggravation) of his various diagnosed psychiatric disorders.

As to Wallin element (3), medical opinions of record also conflict over whether the Veteran's claimed psychiatric disorders are related to service-connected duodenal ulcer or hiatal hernia.  

The June 2016 VA examiner opined that the Veteran's nervous disorder, claimed as anxiety and PTSD was not at least as likely as not aggravated beyond its natural progression by his service-connected GI disability.  His rationale was that there was no diagnosis of PTSD or anxiety disorder made during the January 2014 VA examination, and there is no evidence in the service treatment records or other medical records in the claims file, indicating that the Veteran currently meets the criteria for any psychiatric disorder related to military service and no evidence showing that any claimed nervous disorder, including anxiety disorder and PTSD, or any other psychiatric disorder, was aggravated beyond its natural progression by his service-connected GI disorder.  The Board notes that the June 2016 examiner's rationale is merely a recitation of evidence in the claims file.  It does not explain why any currently diagnosed psychiatric disorder is not related to the service-connected GI disability.  Furthermore, to the extent the examiner found that the Veteran did not meet the criteria for any psychiatric disorder, the Board notes that there is ample evidence in the record, prior to the June 2016 examination, showing that the Veteran was diagnosed with psychiatric disorders, including anxiety.  For these reasons, the Board finds the June 2016 VA opinion inadequate.

In an August 2016 VA medical opinion, the examiner stated that relevant scientific literature does not support the claim that psychiatric disorders of any kind are aggravated by hiatal hernia.  Using a data base of peer-reviewed research articles, the examiner was unable to find any relevant research that suggests a relationship between hiatal hernia and any psychiatric disorders.  Therefore, the examiner opined it is less likely than not that hiatal hernia aggravated any psychiatric problem in the Veteran's history, including unspecified depressive disorder, adjustment disorder, anxiety state, unspecified, episodic mood disorder, or panic disorder without agoraphobia.  

However, private psychiatrist A.I., MD who reviewed the Veteran's entire claims file and set forth his findings in a very thorough report.  Dr. A.I. noted that the Veteran carried a diagnosis of generalized anxiety disorder.  He noted further that the current clinical presentation revealed that initially during military service the Veteran was diagnosed with his GI problems in the late 70's.  At this point, treating physicians did not have much knowledge and understanding of complex reciprocal relationship between GI conditions and functioning of the enteric neuron system and central nervous system, and therefore, were not able to make such connection and document it in the records.  However, in less than one year from being honorably discharged from service, the Veteran had documented in his medical records a psychiatric diagnosis, and then consistently and quite extensively was evaluated and treated by multiple physicians, some of which in the records noted, based on their knowledge, that there was complex relationship and connection between his GI problems and his ongoing mental health conditions.  

He noted that available data clearly shows that there is direct interconnected relationship between mental health conditions and the development of physical illnesses and physical distress, including a direct relationship between mental health conditions and development of specific GI symptoms and GI diseases.  Based on current research if you have a significant amount of Gl problems you certainly could have interconnected mental health conditions, with one researcher on the subject noting that "if you are chained by bloody diarrhea to the toilet seat you, too, might be depressed."  He cited a book by Dr. Michael Gershon, The Second Brain: A Groundbreaking New Understanding of Nervous Disorder of the Stomach and Intestines.  According to Dr. Gershon, research that shows that there is an interconnection between mind and gut, and "like Siamese twins, the two brains are interconnected.  When one gets upset the other does too."  The book provides an explanation of ulcers as an example that anxiety leads to development of ulcers, and vice versa-concluding that bacteria responsible for the majority of ulcers make people anxious, i.e. "if your gut is burning it is nerve-racking."  www.columbia.edu/cu/21stC/issue-1.4/metagut.html.

Dr. A.I. concluded that the development of a duodenal ulcer is psychosomatic symptomatology interwoven and intermingled between the Gl tract, that has its own nervous system, and the central nervous system.  The presence of significant stress and consequent development of psychiatric symptoms in the anxiety realm led to development of somatic complaints in the GI tract, including with development of an ulcer.  And further, the presence of an ulcer in the GI tract led to an increase in severity of underlying mental health problems, including in the domain of anxiety.

Dr. A.I. also noted that clinical psychologists never attended medical school, have no medical knowledge to make any expert decisions or opinion on medically-related problems as well as on interface and interaction between medical and mental health problems and conditions.  They are in the field of clinical psychology.  Therefore, he opined that when the VA clinical psychologists who have evaluated and diagnosed the Veteran during the appeal period are not able to adequately provide an opinion on an issue that is related and interconnected with the field of medicine, due to the lack of professional background in this field, which is the field of medical, not psychological, science.
The Board finds that essentially, Dr. A.I. opined that the Veteran's GI problems, specifically, his duodenal ulcer, and his mental health problems, including anxiety, are interrelated, and although he suggests at some points in his report that the Veteran's duodenal ulcer was the result of the Veteran's mental health problems, he also concludes that the duodenal ulcer has led to an increase (aggravated) the Veteran's mental health disorders, including his currently diagnosed anxiety.  He also notes research that concludes that a GI problem such as an ulcer may be the cause of as well as an aggravating factor for a psychiatric disorder, such as anxiety.  

The medical evidence of record shows that the Veteran has complained of psychiatric symptoms, including anxiety, related to his service-connected duodenal ulcer with hiatal hernia.  The medical evidence of record shows that the Veteran has a current diagnosis of generalized anxiety disorder.  Furthermore, private psychiatrist, Dr. A.I. opined that the Veteran's service-connected duodenal ulcer has contributed to his psychiatric condition.

There is evidence against the claim, in that the August 2016 VA examiner opined that the currently diagnosed psychiatric disorder is not secondary to the service-connected duodenal ulcer with hiatal hernia.  However, the Board finds that the evidence is at least in equipoise.  Therefore, as there is evidence of a currently diagnosed psychiatric disorder, namely, generalized anxiety disorder; which has been related to a currently service-connected disability, and resolving reasonable doubt in the appellant's favor, service connection is warranted for generalized anxiety disorder.



ORDER

Service connection for generalized anxiety disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


